EXHIBIT 10.11

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of
December 22, 2008, by and between Avatar Holdings Inc., a Delaware corporation
(the “Company”), and Patricia Kimball Fletcher (the “Employee”), and amends and
restates in its entirety the employment agreement dated November 8, 2006 between
the Company and the Employee (the “Original Agreement”).

W I T N E S S E T H

WHEREAS, the Employee is currently employed by the Company;

WHEREAS, the Company desires to amend the Original Agreement to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) as
permitted under the guidance promulgated thereunder (collectively
“Section 409A”); and

WHEREAS, such Agreement shall supersede the Original Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto agree as follows:

1. Employment and Term. The Company hereby employs the Employee, and the
Employee hereby accepts employment by the Company, in the capacity and upon the
terms and conditions set forth herein. The term of employment under this
Agreement shall be for the period commencing January 1, 2007 and ending on
December 31, 2009, unless earlier terminated as herein provided (the “Term of
Employment”).

2. Duties. During the Term of Employment, the Employee shall serve as the
Company’s Executive Vice President and General Counsel, and shall perform such
duties, functions and responsibilities as are customarily associated with and
incident to the positions of Executive Vice President and General Counsel and as
the Company may, from time to time, require of her, including, but not limited
to, the performance of such functions and duties for the Company’s subsidiaries
or affiliates (the Company and the foregoing entities being referred to herein
collectively as the “Avatar Entities” and each as an “Avatar Entity”), subject
to the direction of the Company’s Board of Directors. The Employee shall serve
the Company faithfully, conscientiously and to the best of the Employee’s
ability and shall promote the interests and reputation of the Company. Except as
expressly provided herein, unless prevented by sickness or disability, the
Employee shall devote all of her time, attention, knowledge, energy and skills,
during normal working hours, and at such other times as the Employee’s duties
may reasonably require, to the duties of the Employee’s employment. The
principal place of employment of the Employee shall be the principal executive
offices of the Company and/or such other location within fifty (50) miles of
Company’s current principal place of business as shall be necessary for the
Employee to discharge the Employee’s duties hereunder. The Employee acknowledges
that in the course of employment the Employee may be required, from time to
time, to travel on behalf of the Company. Notwithstanding the foregoing, the
Employee shall be permitted to assist Duane Morris LLP on any transition matters
relating to the Employee’s current files and clients so long as such assistance
does not adversely affect the Employee’s performance of her duties and so long
as the Employee receives no compensation for such assistance; provided, however,
that nothing in this Agreement shall prohibit or in any way limit the Employee
from receiving compensation from Duane Morris LLP for services performed by the
Employee on or prior to December 31, 2006.

3. Compensation and Benefits. As full and complete compensation for the
Employee’s execution and delivery of this Agreement and performance of any
services hereunder, the Company shall pay, grant or provide the Employee, and
the Employee agrees to accept, the following compensation and benefits:

( ) Base Salary. The Company shall pay the Employee a base salary (“Base
Salary”) at an annual rate of $700,000 payable at such times and in accordance
with the standard payroll practices of the Company. On an annual basis or at
such other times as the Company may determine, the Employee’s Base Salary shall
be reviewed, and in the sole discretion of the Board of Directors of the
Company, the Company may increase (but not decrease) the Employee’s Base Salary.

( ) Employee Benefits. The Company shall afford the Employee the opportunity to
participate during the Term of Employment in any medical, dental, disability
insurance, retirement, savings and any other employee benefits plans or programs
(including perquisites) which the Company maintains for senior executives of the
Avatar Entities. Nothing in this Agreement shall require any Avatar Entity to
establish, maintain or continue any benefit programs already in existence or
hereafter adopted for senior executives of the Avatar Entities, and nothing in
this Agreement shall restrict the right of the Avatar Entities to amend, modify
or terminate any such benefit program.

( ) Expenses. The Employee shall be entitled to reimbursement or payment of
reasonable business expenses (in accordance with the Company’s policies for its
senior executives, as the same may be amended from time to time in the Company’s
sole discretion), following the Employee’s submission of appropriate receipts
and/or vouchers to the Company. Notwithstanding anything in this Agreement to
the contrary, expense reimbursements shall be made by the Company no later than
the end of the calendar year following the calendar year in which the expense is
incurred.

( ) Vacations, Holidays or Temporary Leave. The Employee shall be entitled to
take such amount of vacation per year as is permitted pursuant to and in
accordance with the policies of the Company for its senior executives (as such
policies may be amended from time to time or terminated in the Company’s sole
discretion), without loss or diminution of compensation. Such vacation shall be
taken at such time or times, and as a whole or in increments, as the Employee
shall elect, consistent with the reasonable needs of the Company’s business. The
Employee shall further be entitled to the number of paid holidays, and leaves
for illness or temporary disability in accordance with the policies of the
Company’s for its senior executives (as such policies may be amended from time
to time or terminated in the Company’s sole discretion).

4. Protection of Confidential Information; Ownership Interests in Competing
Businesses.

( ) Trade Secrets and Know-how.

( ) During the Term of Employment and for all time following the Date of
Termination, the Employee shall not, directly or indirectly, use, furnish or
make accessible to any person, firm or corporation or other business entity,
whether or not he, she, or it competes with the business of the Company or any
other Avatar Entity, (x) any trade secret or know-how acquired by the Employee
during the Employee’s employment by the Company which relates to the business
practices, methods, processes or other confidential or secret aspects of the
business of any of the Avatar Entities, (y) any information concerning the
business and affairs of the Avatar Entities and (z) any notes, analyses,
compilations, studies, summaries and other material prepared by or for the
Company continuing or based, in whole or in part, on any information included in
clause (x) or (y) above, without the prior written consent of the Company (such
information, subject to Section 4(a)(ii) below, being referred to as the
“Confidential Information”).

( ) Confidential Information shall not include any information or documents that
(A) are or become publicly available without breach by the Employee of
Section 4(a)(i) hereof, (B) the Employee receives from any third party who, to
the best of the Employee’s knowledge upon reasonable inquiry, is not in breach
of an obligation of confidence with any of the Avatar Entities, or (C) is
required to be disclosed by law, statute, governmental or judicial proceeding;
provided, however, that in the event that the Employee is requested by any
governmental or judicial authority to disclose any Confidential Information, the
Employee shall give the Company prompt notice of such request, such that the
Company may seek a protective order or other appropriate relief, and in any such
proceeding the Employee shall disclose only so much of the Confidential
Information as is required to be disclosed.

( ) Ownership Interests in Competing Businesses. In the event that the Employee
desires to acquire an equity interest in any entity, whether publicly or
privately owned, that competes directly or indirectly with any Avatar Entity,
the Employee shall seek, and any such investment by the Employee shall require,
the prior written consent of the Company, which consent may be withheld by the
Company in its sole discretion.

( ) Remedies. The Employee acknowledges that her services are of a special,
unique and extraordinary character and, her position with the Avatar Entities
places her in a substantial relationship and a position of confidence and trust
with specific prospective or existing customers, suppliers and employees of the
Avatar Entities, and that in connection with her services to the Avatar
Entities, the Employee will have access to confidential business or professional
information vital to the businesses of the Avatar Entities. The Employee further
acknowledges that in view of the nature of the business in which the Avatar
Entities are engaged, the foregoing restrictive covenants in this Section 4 are
reasonable and necessary in order to protect the legitimate business interests
of the Avatar Entities and that violation thereof would result in irreparable
injury to the Avatar Entities. Accordingly, the Employee consents and agrees
that if the Employee violates or threatens to violate any of the provisions of
this Section 4 the Avatar Entities would sustain irreparable harm and,
therefore, any of the Avatar Entities shall be entitled to obtain from any court
of competent jurisdiction, temporary, preliminary and/or permanent injunctive
relief as well as damages, attorneys’ fees and costs, and an equitable
accounting of all earnings, profits and other benefits arising from such
violation, which rights shall be cumulative and in addition to any other rights
or remedies in law or equity to which any of the Avatar Entities may be
entitled.

5. Termination of Employment:

( ) The Employee’s employment with the Company shall terminate upon the
occurrence of any of the following events (the date of each such event, the
“Date of Termination”):

( ) on December 31, 2009 (absent the parties having entered into a written
agreement for the renewal or extension of this Agreement);

( ) the death of the Employee during the Term of Employment;

( ) at any time upon written notice to the Employee from the Company of
termination of her employment due to Disability (as defined below) of the
Employee during the Term of Employment;

( ) at any time upon written notice to the Employee from the Company of
termination of her employment for Cause (as defined below);

( ) at any time upon written notice to the Employee from the Company of
termination of her employment Without Cause (as defined below);

( ) the resignation by the Employee for Good Reason (as defined below) during
the Term of Employment;

( ) the resignation by the Employee Without Good Reason (as defined below)
during the Term of Employment; or

( ) by mutual written agreement of the parties.

( ) For purposes of this Agreement, the “Disability” of the Employee shall mean
the Employee’s inability, because of mental or physical illness or incapacity,
whether total or partial, to perform one or more material functions of the
Employee’s employment under this Agreement with or without reasonable
accommodation and which entitles the Employee to receive benefits under a
disability plan or program that is provided to the Employee pursuant to Section
3(b), if any.

( ) For purposes of this Agreement, the term “Cause” shall mean the Employee’s
(i) conviction or entry of a plea of guilty or nolo contendere, with respect to
any felony, in each case that the Board of Directors of the Company determines
in good faith is or may become materially harmful to any Avatar Entity (either
financially or with respect to such Avatar Entity’s business reputation),
(ii) commission of any act of willful misconduct, gross negligence, fraud or
dishonesty, in each case that the Board of Directors of the Company determines
in good faith is or may become materially harmful to any Avatar Entity (either
financially or with respect to such Avatar Entity’s business reputation) or
(iii) violation of any material term of this Agreement or any material written
policy of the Company or any Avatar Entity; provided, that, in the case of
clauses (ii) and (iii), the Company first deliver written notice of such
violation to the Employee and the Employee shall not have cured such violation
within thirty (30) days after receipt of such written notice (the “Cure
Period”); and provided further, that if upon expiration of the Cure Period such
violation has not been cured and the Company determines, in its sole discretion,
that the Employee is using her best efforts to cure such violation and such
violation is capable of being cured, the Company shall provide the Employee,
pursuant to a written notice, a reasonable amount of additional time (the
“Extended Cure Period”) to cure such violation but in no event shall such
Extended Cure Period exceed forty-five (45) days from the date on which the
initial Cure Period expired.

( ) For purposes of this Agreement, “Without Cause” shall mean any reason other
than the reasons described in Sections 5(a)(i), 5(a)(ii), 5(a)(iii) and 5(a)(iv)
hereof. For the avoidance of doubt, the parties acknowledge that the termination
of the Employee’s employment hereunder pursuant to Section 5(a)(i) upon
expiration of the Term of Employment shall not constitute a termination “Without
Cause.” The parties expressly agree that a termination of employment Without
Cause pursuant to Section 5(a)(v) hereof may be for any reason whatsoever, or
for no reason, in the sole discretion of the Company.

( ) For purposes of this Agreement, “Good Reason” shall mean (i) any assignment
of material duties to the Employee other than those contemplated by this
Agreement, provided that the Company shall have thirty (30) days after receipt
of written notice by the Employee to cure, and (ii) a material reduction in Base
Salary, or a material reduction in fringe benefits (other than a material
reduction in fringe benefits generally applicable to senior executives of the
Company) or any other material failure by the Company to perform its material
obligations, provided that the Company shall have thirty (30) days after receipt
of written notice by the Employee to cure. For the avoidance of doubt, the
parties acknowledge that the termination of the Employee’s employment hereunder
pursuant to Section 5(a)(i) upon expiration of the Term of Employment shall not
constitute a termination for “Good Reason.” “Good Reason” shall not be deemed to
occur solely as a result of Change in Control, including without limitation any
transaction in which the Company becomes a wholly-owned subsidiary of another
company, so long as the Employee’s duties and responsibilities following such
Change in Control are not materially reduced as they relate primarily to the
Company and the other Avatar Entities prior to such Change in Control.

( ) For purposes of this Agreement, “Without Good Reason” shall mean any reason
other than that defined in this Agreement as constituting Good Reason.

( ) For purposes of this Agreement, “Change in Control” shall mean any of the
following events: (i) a person or entity or group of persons or entities, acting
in concert, becomes the direct or indirect beneficial owner (within the meaning
of Rule 13d-3 of the Securities Exchange Act of 1934, as amended) of securities
of the Company representing 50.1% or more of the combined voting power of the
issued and outstanding common stock of the Company; (ii) the Board of Directors
of the Company approves any merger, consolidation or like business combination
or reorganization of the Company, the consummation of which would result in the
occurrence of the event described in clause (i) above, and such transaction
shall have been consummated; (iii) the Company ceases to be engaged, directly or
indirectly, and does not intend to be engaged at any time in the foreseeable
future, in any real estate business; or (iv) the Company sells, transfers or
otherwise disposes of all or substantially all of its assets in one transaction
or a series of transactions. The date on which a Change in Control is
consummated, with respect to clauses (i) and (ii), or occurs, with respect to
clauses (iii) and (iv), is herein referred to as the “Change in Control Date.”

6. Payments Upon Termination of Employment.

( ) Termination upon Expiration of Term of Employment. If the Employee’s
employment hereunder is terminated pursuant to Section 5(a)(i), the Company
shall pay or provide to the Employee (i) in a lump sum payment within thirty
(30) days following the Date of Termination, all Base Salary payments pursuant
to Section 3(a) hereof, respectively, and any vacation pay pursuant to Section
3(d) hereof, in each case which has been earned but has not been paid as of the
Date of Termination, and (ii) any benefits to which the Employee may be entitled
under any employee benefits plan or program pursuant to Section 3(b) hereof in
which she is a participant in accordance with the terms of such plan or program
up to and including the Date of Termination.

( ) Death or Disability. If the Employee’s employment hereunder is terminated
due to the Employee’s death or Disability pursuant to Sections 5(a)(ii) or
(iii) hereof, the Company shall pay or provide to the Employee, her designated
beneficiary or to her estate (i) in a lump sum payment within thirty (30) days
following the Date of Termination, all Base Salary pursuant to Section 3(a)
hereof and any vacation pay pursuant to Section 3(d) hereof, in each case which
has been earned but has not been paid as of the Date of Termination, and
(ii) any benefits to which the Employee may be entitled under any employee
benefits plan or program pursuant to Section 3(b) hereof in which she is a
participant in accordance with the terms of such plan or program up to and
including the Date of Termination. Should the Company wish to purchase insurance
to cover the costs associated with the Employee’s termination of employment
pursuant to Sections 5(a)(ii) or (iii), the Employee agrees to execute any and
all necessary documents necessary to effectuate such insurance.

( ) Termination for Cause or Resignation Without Good Reason. If the Employee’s
employment hereunder is terminated pursuant to Section 5(a)(iv) or
Section 5(a)(vii), the Company shall pay or provide to the Employee (i) in a
lump sum payment within thirty (30) days following the Date of Termination, all
Base Salary pursuant to Section 3(a) hereof and any vacation pay pursuant to
Section 3(d) hereof, in each case which has been earned but has not been paid as
of the Date of Termination, and (ii) any benefits to which the Employee may be
entitled under any employee benefits plan or program pursuant to Section 3(b)
hereof in which she is a participant in accordance with the terms of such plan
or program up to and including the Date of Termination, in each case subject to
set-off, counterclaim, recoupment, defense or any other claim, right or cause of
action which the Company may have against the Employee or others.

( ) Termination Without Cause or Resignation For Good Reason. If the Employee’s
employment hereunder is terminated by the Company Without Cause pursuant to
Section 5(a)(v), or due to the Employee’s resignation for Good Reason pursuant
to Section 5(a)(vi), then:

( ) The Company shall continue to pay the Employee her full Base Salary in
accordance with normal payroll practices and without interest through
January 14, 2010 at the rate in effect at the time notice of the termination of
the Employee’s employment is given in accordance with Section 5(a)(v) or
Section 5(a)(vi) hereof, as the case may be, with each payment due during such
period hereby designated a “separate payment” for purposes of Section 409A; and

( ) The Employee shall be entitled to participate in all employee benefit plans
and programs to the extent applicable to other senior executives of the Company
(provided that the Employee’s continued participation is permissible under the
general terms and provisions of such plans and programs) through January 14,
2010. In the event that the Employee’s participation in any such plan or program
is not permitted, the Employee shall be entitled to receive an amount equal to
the annual contributions, payments, credits or allocations made by the Company
to the Employee’s account or on the Employee’s behalf under such plans and
programs.

( ) No Other Payments. Except as provided in this Section 6 and except as may
otherwise be provided pursuant to any written incentive award agreement between
the Employee and the Company, the Employee shall not be entitled to receive any
other payments or benefits from the Company due to the termination of her
employment, including but not limited to, any employee benefits under any of the
Company’s employee benefits plans or programs (other than at the Employee’s
expense under the Consolidated Omnibus Budget Reconciliation Act of 1985 or
pursuant to the terms of any pension plan which the Company may have in effect
from time to time) or any right to be paid severance pay. If the Employee is
entitled to any notice or payment in lieu of any notice of termination required
by federal, state or local law, including but not limited to the Worker
Adjustment and Retraining Notification Act, the Company’s obligation to make
payments pursuant to Section 6(d) shall be reduced by the amount of any such
payment in lieu of notice.

( ) Conditions to Payments upon Termination of Employment. Notwithstanding
anything to the contrary contained in this Agreement, all payments and benefits
to the Employee provided pursuant to this Section 6 shall be subject to the
Employee’s compliance with Section 4.

7. No Conflicting Agreements; Indemnification.

( ) The Employee hereby represents and warrants that she is not a party to any
agreement, or non-competition or other covenant or restriction contained in any
agreement, commitment, arrangement or understanding (whether oral or written),
which would in any way conflict with or limit her ability to commence work on
the first day of the Term of Employment or would otherwise limit her ability to
perform all responsibilities in accordance with the terms and subject to the
conditions of this Agreement.

( ) The Employee agrees that the compensation provided in Section 3 represents
the sole compensation to be paid to the Employee in respect of the services
performed or to be performed for the Avatar Entities by the Employee (other than
any incentive compensation paid or to be paid to the Employee pursuant to any
written incentive award agreement between the Employee and the Company).

8. Section 409A of the Code.

( ) If any payment, compensation or other benefit provided to the Employee in
connection with his employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of
Section 409A and the Employee is a specified employee as defined in
Section 409A(a)(2)(B)(i), no part of such payments shall be paid before the day
that is six (6) months plus one (1) day after the date of termination or earlier
death (the “New Payment Date”). The aggregate of any payments that otherwise
would have been paid to the Employee during the period between the date of
termination and the New Payment Date shall be paid to the Employee in a lump sum
on such New Payment Date. Thereafter, any payments that remain outstanding as of
the day immediately following the New Payment Date shall be paid without delay
over the time period originally scheduled, in accordance with the terms of this
Agreement. Notwithstanding the foregoing, to the extent that the foregoing
applies to the provision of any ongoing welfare benefits to the Employee that
would not be required to be delayed if the premiums therefor were paid by the
Employee, the Employee shall pay the full cost of premiums for such welfare
benefits during the six-month period and the Company shall pay the Employee an
amount equal to the amount of such premiums paid by the Employee during such
six-month period promptly after its conclusion. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits subject to
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A, and for purposes of any such provision of this Agreement,
references to a “resignation,” “termination,” “terminate,” “termination of
employment” or like terms shall mean separation from service.

( ) All reimbursements for costs and expenses under this Agreement shall be paid
in no event later than the end of the calendar year following the calendar year
in which the Employee incurs such expense. With regard to any provision herein
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (ii) the amount of expenses eligible for reimbursements or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year,
provided, however, that the foregoing clause (ii) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect.

( ) The parties acknowledge and agree that the interpretation of Section 409A
and its application to the terms of this Agreement is uncertain and may be
subject to change as additional guidance and interpretations become available.
Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company to the Employee that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A are
intended to comply with Section 409A. If, however, any such benefit or payment
is deemed to not comply with Section 409A, the Company and the Employee agree to
renegotiate in good faith any such benefit or payment (including, without
limitation, as to the timing of any severance payments payable hereof) so that
either (i) Section 409A will not apply or (ii) compliance with Section 409A will
be achieved; provided, however, that any resulting renegotiated terms shall
provide to the Employee the after-tax economic equivalent of what otherwise has
been provided to the Employee pursuant to the terms of this Agreement, and
provided further, that any deferral of payments or other benefits shall be only
for such time period as may be required to comply with Section 409A.

9. Deductions and Withholding. The Employee agrees that the Company shall
withhold from any and all compensation required to be paid to the Employee
pursuant to this Agreement all federal, state, local and/or other taxes which
the Company determines are required to be withheld in accordance with applicable
statutes and/or regulations from time to time in effect and all amounts required
to be deducted in respect of the Employee’s coverage under applicable employee
benefit plans.

10. Entire Agreement. This Agreement, the amended letter agreement dated as of
the date hereof by and between the Company and the Employee, and any written
incentive award agreement entered into from time to time between the Employee
and the Company, collectively embody the entire agreement of the parties with
respect to the Employee’s employment with the Company and supersede any other
prior oral or written agreements between the Employee and any Avatar Entity
(including the Original Agreement). This Agreement may not be modified or
terminated orally but only by an agreement in writing signed by the parties
hereto.

11. Waiver. The waiver by the Company of a breach of any provision of this
Agreement by the Employee shall not operate or be construed as a waiver of any
subsequent breach by the Employee. The waiver by the Employee of a breach of any
provision of this Agreement by the Company shall not operate or be construed as
a waiver of any subsequent breach by the Company.

12. Governing Law. This Agreement shall be subject to, and governed by, the laws
of the State of Florida applicable to contracts made and to be performed in the
State of Florida, regardless of where the Employee is in fact required to work.

13. Jurisdiction. Any legal suit, action or proceeding against any party hereto
arising out of or relating to this Agreement shall be instituted in a federal or
state court in Dade County or Broward County in the State of Florida and each
party hereto waives any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding and each party hereto
irrevocably submits to the jurisdiction of any such court in any suit, action or
proceeding.

14. Assignability. The obligations of the Employee may not be delegated and,
except as expressly provided in Section 6(b) relating to the designation of
beneficiaries, the Employee may not, without the Company’s written consent
thereto, assign, transfer, convey, pledge, encumber, hypothecate or otherwise
dispose of this Agreement or any interest therein. Any such attempted delegation
or disposition shall be null and void and without effect. This Agreement and all
of the Company’s rights and obligations hereunder shall be binding upon and
inure to the benefit of any successors and assigns of the Company. This
Agreement may be assigned or transferred by the Company to, and may be assumed
by, any other Avatar Entity or successor thereof. The term “successor” shall
mean, with respect to any Avatar Entity, and any other corporation or other
business entity which, by merger, consolidation, purchase of the assets, or
otherwise, acquires all or a material part of the assets of such Avatar Entity.
Except as expressly provided in Section 6(e) hereof, any assignment by the
Company of its rights and obligations hereunder to any affiliate of or successor
shall not be considered a termination of employment for purposes of this
Agreement.

15. Severability. If any provision of this Agreement as applied to either party
or to any circumstances shall be adjudged by a court of competent jurisdiction
to be void or unenforceable, the same shall in no way affect any other provision
of this Agreement or the validity or enforceability of this Agreement. If any
court construes any of the provisions of Section 4 hereof, or any part thereof,
to be unreasonable because of the duration of such provision or the scope
thereof, such court may reduce the duration or restrict the scope of such
provision and enforce such provision as so reduced or restricted.

16. Notices. All notices to the Employee hereunder shall be in writing and shall
be delivered personally or sent by registered or certified mail, return receipt
requested, to:

Patricia Kimball Fletcher

2732 S.W. 2nd Avenue

Miami, FL 33129

All notices to the Company hereunder shall be in writing and shall be delivered
personally or sent by registered or certified mail, return receipt requested,
to:

Avatar Holdings Inc.

201 Alhambra Circle

12th Floor

Coral Gables, Florida 33134

Attention: President

Facsimile: (305) 448-7876

and with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: R. Todd Lang, Esq.

Facsimile: (212) 310-8007

Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party.

17. Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.

19. Attorneys’ Fees. In the event that either party hereto commences litigation
against the other to enforce such party’s rights hereunder, the prevailing party
shall be entitled to recover all costs, expenses and fees, including reasonable
attorneys’ fees (including in-house counsel), paralegals’ fees, and legal
assistants’ fees through all appeals.

20. Neutral Construction. Each party to this Agreement was represented by
counsel, or had the opportunity to consult with counsel. No party may rely on
any drafts of this Agreement in any interpretation of the Agreement. Each party
to this Agreement has reviewed this Agreement and has participated in its
drafting and, accordingly, no party shall attempt to invoke the normal rule of
construction to the effect that ambiguities are to be resolved against the
drafting party in any interpretation of this Agreement.

(signature page follows)

1

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

AVATAR HOLDINGS INC.

By:_/s/ Gerald D. Kelfer     
Name: Gerald D. Kelfer
Title: Chief Executive Officer


/s/ Patricia K. Fletcher     

Patricia Kimball Fletcher

2